20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 1 of
                                        14



                    IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

    In re:                                §               Chapter 11
   KRISJENN RANCH, LLC,                   §
           Debtor                         §            Case No. 20-50805
                                          §
   _________________________________________________________________________

   KRISJENN RANCH, LLC and                     §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE                  §
   ROW as successors in interest to            §
   BLACKDUCK PROPERTIES, LLC,                  §
        Plaintiffs                             §
                                               §
   v.                                          §
                                               §
   DMA PROPERTIES, INC., and                   §
   LONGBRANCH ENERGY, LP,                      §     Adversary No. 20-05027
         Defendants                            §
   _________________________________________________________________________
                                               §
   DMA PROPERTIES, INC.,                       §
         Cross-Plaintiff/Third Party Plaintiff §
                                               §
   v.                                          §
                                               §
   KRISJENN RANCH, LLC,                        §
   KRISJENN RANCH, LLC-SERIES                  §
   UVALDE RANCH, and KRISJENN                  §
   RANCH, LLC-SERIES PIPELINE ROW, §                 Adversary No. 20-05027
   BLACK DUCK PROPERTIES, LLC,                 §
   LARRY WRIGHT, and JOHN TERRILL, §
         Cross-Defendants/Third-Party          §
         Defendants                            §

                           DEBTORS’ MOTION FOR PARTIAL
                        SUMMARY JUDGMENT ON DMA’S CLAIMS

  TO THE HONORABLE CHIEF BANKRUPCY JUDGE RONALD B. KING:




  Debtors’ Motion for Partial Summary                                          1
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 2 of
                                        14



         COME NOW Debtors, Plaintiffs, and Counter-Defendants KrisJenn Ranch, LLC, KrisJenn

  Ranch, LLC-Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline Row (collectively

  the “Debtors”), and file this Motion for Partial Summary Judgment, and would respectfully show

  as follows:

                              SUMMARY OF THE ARGUMENTS

         DMA’s tort claims arising from the Bigfoot Note Agreement are barred by the economic

  loss rule because they sound in contract rather than tort. The duties DMA complains of in its tort

  claims arise from the contract, and DMA is precluded from pleading tort claims for a cause of

  action that sounds in contract simply to seek exemplary damages.

         DMA’s claims for unjust enrichment and declaratory relief are alternate ways to plead its

  breach of contract claim. Because the Court has already ruled on DMA’s contractual claim

  regarding the Bigfoot Note Payment, these ancillary and alternative claims have been rendered

  moot under the United States Constitution.

         DMA’s claims for Breach of Contract must fail as a matter of law because DMA does not

  have privity of contract with Debtors. Every breach of contract requires the defendant to be in

  privity of contract with the plaintiff. Here, Debtors were never in privity of contract with DMA.

  The Pipeline Agreement was between Black Duck and DMA. Because Debtors did not have

  contractual privity with DMA on the Pipeline Agreement, DMA’s breach of contract claim fails

  as a matter of law.

         DMA’s money had and received claim fails because DMA, at most, would be entitled to

  20% of the net profits from the sale of the Pipeline. Debtors have never received profits from the

  sale of the Pipeline. Therefore, Debtors cannot be liable for a money had and received claim when

  the Debtors have never received money that is due to DMA from the sale of the Pipeline.



  Debtors’ Motion for Partial Summary                                                             2
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 3 of
                                        14



             DMA cannot provide evidence supporting its claim of tortious interference with the

  Pipeline Agreement. Debtors simply purchased the Pipeline from TCRG after DMA scuttled that

  deal. DMA is unable to show how this action tortiously interfered with the contract between Black

  Duck and DMA. Alternatively, Series Pipeline ROW exercised its own legal rights when it

  purchased the Pipeline from TCRG. As such, Series Pipeline ROW is not liable for any alleged

  tortious interference of the Pipeline Agreement under the affirmative defense of justification.

                                           BACKGROUND

             In February 2016, Darrin Borders, through his entity Longbranch Energy, LP

  (“Longbranch”), secured the right to purchase the Pipeline and its Right of Way (respectively, the

  “Pipeline” and “ROW”). Longbranch did not have the monetary resources to close this transaction

  and, therefore, sold and assigned the right to purchase the Pipeline and ROW to Black Duck. See

  Ex. C. Black Duck was owned by SCMED Oilfield Consulting, LLC (“SCMED”) and KrisJenn

  Ranch, LLC (“KrisJenn”). See Ex. B. During its formation, Black Duck raised $1,000 in initial

  capital.     Id. at ¶ 4.01.   Black Duck’s Operating Agreement states that no further capital

  contributions could be compelled, and that all subsequent funding to the company would be a loan

  from the members. See Ex. B, ¶ 4.02. As such, all members of Black Duck knew that its operations

  would be funded by and through loans from its inception. See Ex. A.

             KrisJenn provided approximately $5 million in loans to Black Duck in order to fund the

  purchase of the Pipeline and ROW. See Ex. A. Of this amount, KrisJenn secured $4.1 million

  from another lender on a short term loan. See Ex. A. KrisJenn contributed these funds because

  SCMED, by and through Moore, falsely and fraudulently claimed that it could promptly secure a

  buyer for the Pipeline and ROW. See Ex. A.




  Debtors’ Motion for Partial Summary                                                               3
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 4 of
                                        14



         SCMED was unable to locate a buyer for the Pipeline and ROW, and thereafter failed to

  actively participate in Black Duck. See Ex. A. SCMED subsequently surrendered its ownership

  in Black Duck in return for a promise that Black Duck would pay 20% of its profits from the funds

  received by Black Duck in relation to the maintenance, sale, use, and operation of the Pipeline to

  DMA (the “Pipeline Agreement”). See Ex. D. At all relevant times, and continuing to the present

  date, Black Duck has honored the Pipeline Agreement. It did, in fact, find a purchaser for the

  Pipeline—TCRG. It did, in fact, include DMA’s net profits interest in the transaction. In

  particular, Black Duck agreed that 20% of the estimated daily profits from the TCRG deal would

  be paid to DMA. See Ex. A. The daily payments were estimated to be $48,000 and, as a result,

  DMA was estimated to receive $10,000 a day after Black Duck’s acquisition costs had been

  satisfied. See Ex. A.

         DMA and Moore was not satisfied with this result. They contacted TCRG directly and

  demanded to receive 20% of TCRG’s net profits, rather than 20% of the net profits received by

  Black Duck. See Ex. A. This position was not supported by any law and, moreover, was directly

  contrary to the clear language of the Pipeline Agreement. See Ex. D. DMA has a 20% net profits

  interest in Black Duck’s profits from the sale, maintenance, operation, or use of the Pipeline—not

  a subsequent purchaser’s profits. See Ex. D. Nevertheless, DMA and Moore repeatedly threatened

  TCRG with litigation and convinced its principals that Wright had lied about DMA’s interest under

  the Pipeline Agreement. See Ex. A. These representations were categorically false, and all parties

  to the transaction were well aware that they would receive the net profits interest that were

  promised by Black Duck. See Ex. A.

         DMA now claim that the Debtors—who were not a party to the agreement between Black

  Duck and DMA—have breached a contract and committed various torts against DMA in this



  Debtors’ Motion for Partial Summary                                                             4
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 5 of
                                        14



  transaction. Debtors file this motion for partial summary judgment to narrow the issues for trial

  and dismiss those claims that have no legal or factual basis.

                                        LEGAL STANDARD

         “A party is entitled to summary judgment if it can demonstrate that there is no genuine

  issue of material fact and that it is entitled to judgment as a matter of law.” Ragas v. Tennessee

  Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citing FED. R. CIV. P. 56(c)). “Once a movant

  who does not have the burden of proof at trial makes a properly supported motion, the burden

  shifts to the nonmovant to show that a summary judgment should not be granted.” Ragas, 136 F.3d

  at 458 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 321–25 (1986)). “When ruling on a motion

  for summary judgment, ‘the inferences to be drawn from the underlying facts . . . must be viewed

  in the light most favorable to the party opposing the motion.’” Ragas, 136 F.3d at 458.

                                             ARGUMENT

    I.   DMA’S BIGFOOT NOTE CLAIMS ARE BARRED BY THE ECONOMIC LOSS
         RULE AND ARE MOOT.

             A. Economic Loss Rule

         DMA’s conversion, money had and received, and breach of fiduciary duty claims relating

  to the Bigfoot Note payments are barred by the economic loss rule. “The economic loss rule

  generally precludes recovery in tort for economic losses resulting from a party’s failure to perform

  under a contract when the harm consists only of the economic loss of a contractual expectancy.”

  Chapman Custom Homes, Inc. v. Dall. Plumbing Co., 445 S.W.3d 716, 718 (Tex. 2014).

  “Although the principles of contract and tort causes of action are well settled, often it is difficult

  to determine the type of action that is brought.” Jim Walter Homes, Inc. v. Reed, 711 S.W.2d 617,

  617 (Tex. 1986). The Court “must look to the substance of the cause of action and not necessarily

  the manner in which it was pleaded.” Id. at 617–18.


  Debtors’ Motion for Partial Summary                                                                 5
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 6 of
                                        14



         “The contractual relationship of the parties may create duties under both contract and tort

  law.” Id. at 618. “The acts of a party may breach duties in tort or contract alone or simultaneously

  in both.” Southwestern Bell Tel. Co. v. DeLanney, 809 S.W.2d 493, 495 (Tex. 1991) (quoting

  Reed, 711 S.W.2d at 618). “The nature of the injury most often determines which duty or duties

  are breached.” Sharyland Water Supply Co. v. City of Alton, 354 S.W.3d 407, 417 (Tex. 2011)

  (quoting DeLanney, 809 S.W.2d at 495). “When the injury is only the economic loss to the subject

  of a contract itself the action sounds in contract alone.” Id.

         In this case, DMA’s only purported injury is the economic loss to the subject of the Bigfoot

  Note contract. Thus, DMA’s causes of action relating to the Bigfoot Note payments sound in

  contract alone. DMA pleads various torts in order to claim it has a right to exemplary damages

  due to the Debtors’ alleged conduct regarding the Bigfoot Note payments. Here, as in Reed,

  DMA’s only possible injury, if any, would be the loss of payments it expected under the Bigfoot

  Note Agreement. “This can only be characterized as a breach of contract, and breach of contract

  cannot support recovery of exemplary damages.” Reed, 711 S.W.2d at 618. “To support an award

  of exemplary damages in this case, the plaintiff must prove a distinct tortious injury with actual

  damages.” Id. This is a burden DMA cannot meet in this case because the only possible damages

  DMA sustained from the breach of the Bigfoot Note Agreement were the loss of the benefit of the

  bargain. See id. at 617–18 (holding a Court “must look to the substance of the cause of action and

  not necessarily the manner in which it was pleaded”). Because DMA’s tort claims relating to the

  Bigfoot Note payments sound in contract, and cannot support recovery of exemplary damages, the

  economic loss rule bars recovery of these claims as a matter of law. Therefore, the Court should

  render judgment in favor of Debtors on DMA’s conversion, money had and received, and breach

  of fiduciary duty claims relating to the Bigfoot Note payments.



  Debtors’ Motion for Partial Summary                                                               6
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 7 of
                                        14



              B. Mootness

          The Court should render judgment in favor of Debtors on DMA’s unjust enrichment and

  declaratory judgment claims relating to the Bigfoot Note payments because they are moot under

  Article III of the United States Constitution.

          “Article III of the Constitution limits federal-court jurisdiction to ‘cases’ and

  ‘controversies.’” Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 160 (2016). The Supreme Court

  has “interpreted this requirement to demand that ‘an actual controversy . . . be extant at all stages

  of review, not merely at the time the complaint is filed.’” Id. (alterations in original) (quoting

  Arizonians for Official English v. Arizona, 520 U.S. 43, 67 (1997)).            “If an intervening

  circumstance deprives the plaintiff of a personal stake in the outcome of the lawsuit, the action can

  no longer proceed and must be dismissed as moot.” Gomez, 577 U.S. at 160–61 (quotations

  omitted).

          Here, DMA has prevailed in summary judgment on its breach of contract claim regarding

  the Bigfoot Note payments. DMA’s unjust enrichment claim (claim 5 related to the Bigfoot Note

  Payment) and claim for declaratory relief (claim 6 related to the Bigfoot Note Payment) are claims

  that essentially flow from, or plead in the alternative of, DMA’s breach of contract claim. Because

  DMA’s breach of contract claim relating to the Bigfoot Note payment has been resolved by

  summary judgment, these claims are moot as a matter of law. Therefore, judgment in favor of

  Debtors should be rendered on these claims to narrow the case to issues that are actually in

  contention for trial.

   II.    DMA’S BREACH OF CONTRACT CLAIM REGARDING THE PIPELINE FAILS
          BECAUSE THERE IS NO PRIVITY OF CONTRACT BETWEEN DMA AND THE
          DEBTORS

          “Breach of contract requires pleading and proof that (1) a valid contract exists; (2) the

  plaintiff performed or tendered performance as contractually required; and (3) the defendant

  Debtors’ Motion for Partial Summary                                                                7
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 8 of
                                        14



  breached the contract by failing to perform or tender performance as contractually required; and

  (4) the plaintiff sustained damages due to the breach.” Pathfinder Oil & Gas, Inc. v. Great W.

  Drilling, Ltd., 574 S.W.3d 882, 890 (Tex. 2019). “Under the general law of contracts, a party must

  show either privity or third-party-beneficiary status in order to have standing to sue for breach of

  contract.” Ostrovits & Gwinn, LLC v. First Specialty Ins. Co., 393 S.W.3d 379, 387 (Tex. App.—

  Dallas 2012, no pet.); see also Shawn Ibrahim, Inc. v. Houston-Galveston Area Local Dev. Corp.,

  582 S.W.3d 753, 767–68 (Tex. App.—Houston [1st Dist.] 2019, no pet.) (“To maintain a breach

  of contract action, a plaintiff must show privity of contract . . . .”). “Privity exists if the defendant

  was a party to an enforceable contract with either the plaintiff or someone who assigned his or her

  cause of action to the plaintiff.” Ostrovits & Gwinn, LLC, 393 S.W.3d at 387; see also First-

  Citizens Bank & Tr. Co. v. Greater Austin Telecomm., 318 S.W.3d 560, 566 (Tex. App.—

  Austin 2010, no pet.) (“For purposes of standing, privity is established by proving that the

  defendant was a party to an enforceable contract with either the plaintiff or a party who assigned

  its cause of action to the plaintiff.”); Assoc. Int’l Ins. Co. v. Scottsdale Ins. Co., 862 F.3d 508, 510

  (5th Cir. 2017) (analyzing privity of contract as a necessary component to maintain a breach of

  contract action under Texas law).

          Here, DMA does not have privity of contract with Debtors. DMA entered into a contract

  with Black Duck, not Debtors. See Ex. D. In this case, privity can only exist if Debtors were a

  party to an enforceable contract with DMA, or if DMA was assigned a contractual right from

  someone who had an enforceable contract with the Debtors. In this case, neither scenario has

  occurred. Debtors were never a party to the contract DMA is seeking to enforce in this case.

  Therefore, DMA does not have standing to bring suit against Debtors because it lacks the required

  privity of contract with Debtors as a matter of law.



  Debtors’ Motion for Partial Summary                                                                    8
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 9 of
                                        14



  III.    DMA’S MONEY HAD AND RECEIVED CLAIM FAILS BECAUSE DEBTORS DO
          NOT HOLD ANY MONEY FROM THE SALE OF THE PIPELINE.

          “A claim for ‘money had and received’ is equitable in nature.” Plains Exp. & Prod. Co. v.

  Torch Energy Advisors Inc., 473 S.W.3d 296, 302 n.4 (Tex. 2015). “Money had and received is a

  category of general assumpsit to restore money where equity and good conscience requires

  refund.” Id. (citations omitted). “A cause of action for money had and received is not premised

  on wrongdoing, but ‘looks only to the justice of the case and inquires whether the defendant has

  received money which rightfully belongs to another.” Id. (citations omitted). “To prove a claim

  for money had and received, a plaintiff must show that a defendant holds money which in equity

  and good conscience belongs to him.” Id. (citations omitted).

          Here, DMA does not dispute that it is only entitled to the net profits generated from the

  Pipeline. Black Duck had to take approximately $5 million in loans in order to purchase the

  Pipeline. See Ex. A. DMA will not be entitled to any money received by Black Duck that is

  generated from the Pipeline until after the principal balance and interest on these loans are repaid.

  Black Duck sold the Pipeline to TCRG for $2.5 million and a 16% gross profits interest. See

  Ex. A. The 16% interest was projected to generate approximately $48,000 a day and would be

  allocated toward paying off the remaining balance on the loans. See Ex. A. Only after this debt

  was paid off would DMA be entitled to receive a 20% net profits interest in Black Duck’s 16%

  gross interest in funds generated from the Pipeline. See Ex. A. However, DMA scuttled the deal

  with TCRG by threatening TCRG with baseless lawsuits claiming to have a 20% interest in the

  Pipeline that ran with the land. See Ex. A. DMA’s actions ensured that Debtors never received a

  profit from the sale of the Pipeline. Because the transactions with the Pipeline have never resulted

  in a profit, Debtors have never received net profits that would be subject to DMA’s claimed

  interest.


  Debtors’ Motion for Partial Summary                                                                9
  Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 10
                                      of 14



          There is not a single factual circumstance in the development of these transactions where

 Debtors would have held money that was owed to DMA because the expenses incurred in

 acquiring the Pipeline were not, and still have not been, fully reimbursed. DMA’s claim for money

 had and received must fail as a matter of law because DMA cannot support any factual assertion

 that Debtors hold money pertaining to the Pipeline that belongs to DMA.

  IV.     DMA’S TORTIOUS INTERFERENCE CLAIM FAILS BECAUSE IT CANNOT
          SATISFY ALL OF THE REQUIRED ELEMENTS.

          The Texas Supreme Court has “identified the elements of tortious interference with an

 existing contract as: (1) an existing contract subject to interference, (2) a willful and intentional

 act of interference with the contract, (3) that proximately caused the plaintiff’s injury, and

 (4) caused actual damages or loss.” Prudential Ins. Co. of Am. v. Financial Review Serv., Inc.,

 29 S.W.3d 74, 77 (Tex. 2000). A judgment, as a matter of law, for the Defendant of a tortious

 interference claim could be proper if (1) the Plaintiff fails to present evidence about one of the

 elements of the tort, (2) the Defendant conclusively negates one of the elements, or (3) the

 Defendant conclusively establishes its justification defense. Id.1

          Here, DMA has provided no evidence the Debtors committed a willful and intentional act

 or interference with the February 3, 2018 Email Agreement or the DMA Agreement. Debtors

 simply repurchased the Pipeline through Series Pipeline ROW to avoid any potential issues with

 TCRG due to DMA’s interference with the TCRG deal. DMA can provide no evidence of Debtors

 willful and intentional interference with DMA’s contract with Black Duck. DMA’s recourse for

 any damages regarding the loss of the Pipeline is through Black Duck, not the Debtors, because



 1 Although the Prudential court reviewed that case under a directed verdict standard, the test for legal sufficiency
 should be the same for summary judgments and directed verdicts. City of Keller v. Wilson, 168 S.W.3d 802, 823
 (Tex. 2005); see also Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 135 (2000) (“The standard for
 judgment as a matter of law under Rule 50 [(Directed Verdict)] mirrors the standard for summary judgment under
 Rule 56.”).

 Debtors’ Motion for Partial Summary                                                                                    10
 Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 11
                                      of 14



 Debtors simply repurchased the Pipeline from TCRG after DMA threatened to sue TCRG. See

 Ex. A. Moreover, DMA cannot show that Debtors’ action proximately caused DMA’s injuries, or

 that DMA suffered any actual damages. DMA had a right to recover 20% of the net profits

 received by Black Duck in relation to the Pipeline. See Ex. D. Black Duck never received net

 profits from the Pipeline because of DMA’s tortious interference with the TCRG deal. See Ex. A.

 It was DMA and Moore’s conduct that caused its own injury, if any, regarding the Pipeline. DMA

 now blindly asserts that Debtors somehow tortiously interfered with the Pipeline Agreement

 between Black Duck and DMA. DMA’s assertions are not supported by the facts. Therefore, the

 Court should rule DMA’s tortious interference claim fails as a matter of law because DMA is

 unable to present evidence supporting the elements of the tort.

         “Justification is an affirmative defense to tortious interference with [a] contract . . . .”

 Prudential Ins. Co. of Am., 29 S.W.3d at 80. “[A]s an affirmative defense, a defendant may negate

 liability on the ground that its conduct was privileged or justified.” Id. at 77–78. “The justification

 defense can be based on the exercise of either (1) one’s own legal rights or (2) a good-faith claim

 to a colorable legal right, even though that claim ultimately proves to be mistaken.” Id. at 80. “[I]f

 a trial court finds as a matter of law that the defendant had a legal right to interfere with a contract,

 the defendant has conclusively established the justification defense, and the motive is irrelevant.”

 Id. “Alternatively, if the defendant cannot prove justification as a matter of law, it can still

 establish the defense if the trial court determines that the defendant interfered while exercising a

 colorable right, and the jury finds that, although mistaken, the defendant exercised that colorable

 right in good faith.” Id.

         Even if DMA could factually support all the elements for its claim of tortious

 interference—which it cannot—it would not matter because Debtors had an absolute right to



 Debtors’ Motion for Partial Summary                                                                   11
 Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 12
                                      of 14



 purchase the Pipeline from TCRG after DMA and Moore scuttled that deal. Debtors are free to

 purchase any asset they desire in furtherance of their business.

        Here, Black Duck sold the Pipeline to TCRG in exchange for $2.5 million and a 16% gross

 interest in the funds generated by the Pipeline. See Ex. A. Black Duck would have been obligated

 to pay DMA 20% of whatever net profits were generated from the Pipeline after the KrisJenn loan

 was paid off. Black Duck affirmatively made plans to pay DMA 20% of its net profits on the sale

 to TCRG; however, DMA was not satisfied and demanded to receive 20% of TCRG’s net profits.

 See Ex. A. DMA and Moore subsequently threatened a lawsuit against TCRG claiming to have a

 20% interest in the Pipeline that “ran with the land.” See Ex. A. Because Black Duck was defunct

 and without funding at this time, Series Pipeline ROW purchased the Pipeline from TCRG to avoid

 litigation. See Ex. A.

        Series Pipeline ROW simply purchased the Pipeline from TCRG after Moore and DMA

 scuttled the deal between Black Duck and TCRG. Series Pipeline ROW had a legal right to

 purchase the Pipeline from TCRG its action were justified as a matter of law. Alternatively, Series

 Pipeline ROW’s purchase of the Pipeline from TCRG was at least a colorable right exercised in

 good faith, and sufficient to establish the defense of justification.

       WHEREFORE PREMISES CONSIDERED Debtors pray that this Court issue an order

 granting Debtors’ Motion for Partial Summary Judgment on DMA Properties, Inc.’s Bigfoot Note

 claims, breach of contract claim, money had and received claim, and tortious interference claim,

 and for such further relief as the Court may deem them justly entitled.

       Dated: October 26, 2020.




 Debtors’ Motion for Partial Summary                                                             12
 Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 13
                                      of 14



                                   Respectfully submitted,

                                   MULLER SMEBERG, PLLC

                             By:    /s/ John Muller
                                   C. John Muller IV
                                   State Bar No. 24070306
                                   john@muller-smeberg.com
                                   Ronald J. Smeberg
                                   State Bar No. 24033967
                                   ron@smeberg.com
                                   Ezekiel J. Perez
                                   State Bar No. 24096782
                                   zeke@muller-smeberg.com
                                   MULLER SMEBERG, PLLC
                                   111 W. Sunset Rd.
                                   San Antonio, TX 78209
                                   Telephone: 210-664-5000
                                   Facsimile: 210-598-7357

                                   ATTORNEYS FOR DEBTORS




 Debtors’ Motion for Partial Summary                                         13
 Judgment On DMA’s Claims
20-05027-rbk Doc#118 Filed 10/26/20 Entered 10/26/20 22:08:30 Main Document Pg 14
                                      of 14



                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing document was served on
 all counsel of record by way of e-service through the CM/ECF system by notice of electronic
 filing or via email on the 26th day of October 2020:

 Michael Black                                          Natalie Wilson
 BURNS & BLACK PLLC                                     LANGLEY & BANACK, INC.
 750 Rittiman Road                                      745 East Mulberry Avenue | Suite 700
 San Antonio, Texas 78209                               San Antonio, TX 78212
 210-829-2022                                           210-736-6600
 210-829-2021 fax                                       lwilson@langleybanack.com
 mblack@burnsandblack.com                               Attorneys for DMA Properties, Inc.
 Attorneys for Longbranch Energy, LP
 and DMA Properties, Inc.                               Jeffery Duke
                                                        DUKE BANISTER MILLER & MILLER
 Christopher S. Johns                                   22310 Grand Corner Drive, Suite 110
 Christen Mason Hebert                                  Katy, Texas 77494
 JOHNS & COUNSEL PLLC                                   jduke@dbmmlaw.com
 14101 Highway 290 West, Suite                          Counsel for Longbranch Energy, LP
 400A
 Austin, Texas 78737                                    William Germany
 512-399-3150                                           BAYNE, SNELL, & KRAUSE
 512-572-8005 fax                                       1250 NE Loop 410, Ste. 725
 cjohns@johnsandcounsel.com                             San Antonio, Texas 78209
 chebert@johnsandcounsel.com                            T- (210) 824-3278
                                                        F- (210) 824-3937
 Timothy Cleveland                                      wgermany@bskaw.net
 CLEVELAND | TERRAZAS PLLC                              Attorney for Larry Wright
 4611 Bee Cave Road, Suite 306B
 Austin, Texas 78746                                    OFFICE OF THE UNITED STATES
 512-689-8698                                           TRUSTEE
 tcleveland@clevelandterrazas.com                       903 San Jacinto Blvd, Room 230
 Attorneys for DMA Properties, Inc.                     Austin, Texas 78701
                                                        shane.p.tobin@usdoj.gov
                                                        United States Trustee



                                                  /s/ John Muller
                                                 C. John Muller IV




 Debtors’ Motion for Partial Summary                                                              14
 Judgment On DMA’s Claims
